Hardin, P. J. (concurring):
The Bamboo Furniture Company having received the money of the plaintiff, it having been placed to its credit and drawn from the plaintiff, an indebtedness arose thereby to the plaintiff.
If it be assumed that the note taken by the company for stock was illegal, still the company remained indebted to the plaintiff for money had and received.
When Pratt v. Short was on trial before me at the Circuit, I had occasion to express my views upon the right of a party, somewhat similarly situated, to recover for money had and received, and my opinion is reported in 53 How. 506. That case passed on to the Court of Appeals, and the conclusion reached at the Circuit was affirmed in Pratt v. Short (79 N. Y. 437). The same doctrine was laid down in Pratt v. Eaton (79 N. Y. 449, revg. 18 Hun, 293).
In Duncomb v. N. Y., H. & N. R. R. Co. (84 N. Y. 190) those cases are referred to and approved.
In Chapman v. Comstock (58 Hun, 325; S. C. affd., 134 N. Y. 509) I again had occasion to refer incidentally to the same doctrine and to cite some additional cases.
I think the conclusion reached by Adams, J., in his opinion is correct, and I, therefore, vote to affirm the judgment.
Judgment affirmed, with costs.